            Case 2:20-cv-00487-JCM-DJA Document 7
                                                6 Filed 04/29/20
                                                        04/28/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Avenue, Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7970; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorneys for Defendant, Too Faced Cosmetics, LLC.

 6
                                     UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8
      TABITHA OLSON, individually and on                 Case No.: 2:20-cv-00487-JCM-DJA
 9    behalf of all others similarly situated,
10
                     Plaintiff,                          STIPULATION TO EXTEND TIME TO
11                                                       RESPOND TO COMPLAINT [ECF. NO. 1]
      vs.
12                                                       (Second Request)

13    TOO FACED COSMETICS, LLC, a Delaware
      company,
14
                     Defendant.
15
            Pursuant to Local Rule IA 6-1 of the U.S. District Court for the District of Nevada, Defendant,
16
17   Too Faced Cosmetics, LLC (hereinafter “Defendant”), and Plaintiff, Tabitha Olson (hereinafter

18   “Plaintiff”), by and through their respective attorneys of record, hereby stipulate as follows:
19           1. Plaintiff filed a Complaint on March 9, 2020.
20
             2. On March 27, 2020, the Parties filed the first Stipulation to Extend Time to Respond to the
21
                 Complaint through May 1, 2020. [ECF 4].
22
23           3. The Parties have stipulated to a second extension of Defendant’s deadline to respond to the

24               Complaint through May 15, 2020.
25
             4. This is Defendant’s second request for an extension to respond to the Complaint.
26
             5. The extension is not being asserted to cause undue delay or burden to the parties.
27
28



                                               1
     ____________________________________________________________________________________
           Case 2:20-cv-00487-JCM-DJA Document 7
                                               6 Filed 04/29/20
                                                       04/28/20 Page 2 of 2



            6. Due to continued office closures, business closures, and other restrictions resulting from the
 1
 2             coronavirus pandemic, Defendant submits that good cause exists for an extension of time to

 3             respond to the Complaint pursuant to Fed. R. Civ. P. 6(b).
 4
            7. The parties stipulate and agree that Defendant shall have up to and including May 15, 2020,
 5
               to file an answer or other responsive pleading to the Complaint.
 6
 7         IT IS SO STIPULATED.

 8   DATED this 28th day of April, 2020.              DATED this 28th day of April, 2020.
 9   WRIGHT, FINLAY & ZAK, LLP                        LAW OFFICES OF CRAIG B.
10                                                    FRIEDBERG, ESQ.

11   /s/ Robert A. Riether______                      Craig B. Friedberg_________
     Robert A. Riether, Esq.                          Craig B. Friedberg, Esq.
12   Nevada Bar No. 12076                             Nevada Bar No. 4606
13   7785 W. Sahara Ave., Suite 200                   4760 South Pecos Road, Suite 103
     Las Vegas, NV, 89117                             Las Vegas, Nevada 89121
14   Attorneys for Defendant, Too Faced               Attorney for Plaintiff, Tabitha Olson
     Cosmetics, LLC
15
16
17                                                  ORDER
18
19                                               IT IS SO ORDERED.
20
21                                               __________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
22
23                                                       April 29, 2020
                                                 DATED: ___________________________
24
25
26
27
28



                                               2
     ____________________________________________________________________________________
